


Exhibit 10.1(a)
Performance Share Unit Award


[jcilogoa01a021.jpg]





JOHNSON CONTROLS, INC.
PERFORMANCE SHARE UNIT AWARD


Grant - Terms for Performance Share Units


Johnson Controls, Inc. has adopted the 2012 Omnibus Incentive Plan to permit
awards of performance share units to be made to certain key employees of the
Company or any Affiliate. The Company desires to provide incentives and
potential rewards for future performance by the employee by providing the
Participant with a means to acquire or to increase his/her proprietary interest
in the Company's success.


Definitions. Capitalized terms used in this Award have the following meanings:


(a)
“Award” means this grant of Performance Units.

(b)
“Award Notice” means the Award notification delivered to the Participant.

(c)
“Company” means Johnson Controls, Inc., a Wisconsin corporation, or any
successor thereto.

(d)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Stock occur
on the date in question, on the last preceding date on which there was a sale on
such market.

(e)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator in
its sole discretion, including but not limited to: (i) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (ii) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (iii) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

(f)
“Participant” means an individual selected to receive this Award.

(g)
“Performance Unit” or “Unit” means the right to receive one Share, to the extent
the Performance Goals specified in the Summary of Terms and Conditions delivered
to the Participant are achieved.

(h)
“Plan” means the Johnson Controls, Inc. 2012 Omnibus Incentive Plan, as may be
amended from time to time.

(i)
“Retirement” means                             .

(j)
“Share” means a share of Stock.

(k)
“Stock” means the Common Stock of the Company.



Other capitalized terms used in this Award have the meanings given in the Plan.


The parties agree as follows:


1.Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part of this Award, and
to the terms and conditions of this Award, the Company grants to the Participant
an award of Performance Units on the date and with respect to the number of
Units specified in the Award Notice.


2.Units Earned. At the end of the performance period indicated in the Award
Notice, the number of Units earned by the Participant shall be determined as set
forth in the Summary of Terms and Conditions delivered to the Participant.



1

--------------------------------------------------------------------------------




3.Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Stock for which the record date occurs on or
before the settlement of the Performance Units under Section 4 below will result
in a credit to a bookkeeping account for the benefit of the Participant. The
credit will be equal to the dividends or other distributions that would have
been paid with respect to the Shares subject to the Performance Units had such
Shares been outstanding. For U.S. domestic Participants, the account will be
converted into and settled in additional Shares issued under the Plan at the
same time as the Performance Units are settled under Section 4 below; for any
other Participants, the account will be paid to the Participant in cash at such
time. Such account will be subject to the same terms and conditions (including
Performance Goals and risk of forfeiture) as the Performance Units to which the
dividends or other distributions relate.


4.Settlement of Units. Subject to any applicable deferral election under Johnson
Controls, Inc. Executive Deferred Compensation Plan (or any successor plan) and
to the provisions of Section 7 below, the Company will issue a number of Shares
to the Participant equal to the number of whole Units that have been earned
within 90 days following the end of the performance period.


5.Alienation of Award. The Participant (or beneficiary) shall not have any right
to assign, transfer, sell, pledge or otherwise encumber this Award.


6.No Voting Rights. The Participant shall not have any voting rights with
respect to the number of Shares underlying the Units until such Shares have been
earned and issued.


7.
Termination of Employment - Risk of Forfeiture.



a.
Retirement, Death or Disability. If, prior to the settlement of the Units, the
Participant terminates employment from the Company and its Affiliates due to
Retirement, death or Disability, in each case at a time when the Participant’s
employment could not have been terminated for Cause, then the Participant shall
be eligible to earn a number of Units at the end of the performance period based
on actual performance but prorated based on the number of days of employment
during the performance period.



Notwithstanding the foregoing, if the Participant engages in Inimical Conduct,
as determined by the Administrator, the Participant’s right to receive any Units
shall automatically be forfeited as of the date of the Administrator’s
determination.
b.
Other Termination. If the Participant’s employment terminates for any reason not
described above prior to the settlement of the Units, then this Award shall
automatically be forfeited in its entirety immediately upon such termination.
The Company may suspend payment or delivery of Shares (without liability for
interest thereon) pending the Committee’s determination of whether the
Participant was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct.



8.Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the Units or the issuance of
Shares under this Award. The Company can delay the issuance of Shares or can
withhold from cash or property, including cash or Shares under this Award,
payable or issuable to the Participant, in the amount needed to satisfy any
withholding obligations; provided that, in the case of Shares, the amount
withheld may not exceed the Participant’s minimum withholding obligations.


Notwithstanding anything to the contrary in this Award, if the Company or any
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in connection with the Award, then the Company may
require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such taxes and other amounts.


9.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. Notwithstanding anything to
the contrary in this Award, in no event may the Award or any benefit accruing to
the

2

--------------------------------------------------------------------------------




Participant from the Award be considered as compensation for, or relating in any
way to, past services for the Company or any Affiliate, nor shall the
Participant have at any time a legally binding right to compensation under this
Award unless and until the Committee approves, in its discretion, the number of
Units earned at the completion of the performance period. In consideration of
the Award, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and its Affiliates from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the grant, the Participant shall
have been deemed irrevocably to have waived any entitlement to pursue such
claim.


10.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


11.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.


12.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participants and his or her heirs,
executors, administrators or legal representatives.


13.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


14.Governing Law; Arbitration. This Award and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin. Arbitration will be conducted per the provisions
in the Plan.


15.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Shareholder Services Department, and its independent benefit plan
administrator and third party broker, the Participant’s personal data that are
necessary to administer the Award and the Plan. The Participant understands that
his or her personal information may be transferred, processed and stored outside
of the Participant’s home country in a country that may not have the same data
protection laws as his or her home country, for the purposes mentioned in this
Award.


This Award, the Award Notice, the Summary of Terms and Conditions delivered to
the Participant and any other documents expressly referenced in this Award
contain all of the provisions applicable to the Award and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
    

3

--------------------------------------------------------------------------------








JOHNSON CONTROLS, INC.
            
[okarmasignature.jpg]
Jerome D. Okarma
Vice President, Secretary and General Counsel



4